Exhibit 10.3

 

EXECUTION COPY

 

R-1REGISTERED

 

THE BENEFICIENT COMPANY GROUP, L.P.

 

Exchangeable Promissory Note

 

FOR VALUE RECEIVED, The Beneficient Company Group, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to GWG Holdings, Inc. (the
“Lender”), $162,911,379 or, if less due to prepayment in accordance with Section
2.03, the unpaid principal amount of this Note on August 9, 2023 (the “Maturity
Date”), and to pay interest on the principal amount of this Note as provided in
Section 2.01. The Lender accepts as of the date hereof this Note in connection
with the Transaction (as defined below), and the Borrower issues the Note and
undertakes the obligations hereunder in connection with the Transaction for
value received effective as of the date hereof.

 

Reference is hereby made to the further provisions of this Note set forth below,
which further provisions shall for all purposes have the same effect as if set
forth at this place.

 

This Promissory Note shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of law principles.

 

[Signature page to follow.]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this promissory note to be
executed as of the date set forth above.

 

Dated: August 10, 2018

 

  THE BENEFICIENT COMPANY GROUP, L.P.       By: Brad K. Heppner   Name:  Brad K.
Heppner   Title: Chief Executive Officer

 

 2 

 

 

Section 1.01  Defined Terms.

 

For the purposes of this Note:

 

“Affiliate” means, with respect to a Person, any other Person that, at the time
of determination, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person; unless otherwise specified, “Affiliate” means an Affiliate of the
Borrower.

 

“Alternative Asset Financing Portfolio” means the portfolio of illiquid
financial and alternative assets, including investments in private equity funds,
mezzanine funds, venture capital funds, private real estate, gated hedge funds,
life settlements and other similar financial and alternative assets, to be
acquired by the Borrower or its subsidiaries in the ordinary course of the
Borrower’s trust products and services.

 

“Applicable Law” means, anything in Section 5.01(e) to the contrary
notwithstanding, (a) all applicable common law and principles of equity and (b)
all applicable provisions of all (i) constitutions, statutes, rules, regulations
and orders of Governmental Authorities, (ii) Governmental Approval and
Governmental Registration and (iii) orders, decisions, judgments and decrees,
including any Governmental Order.

 

“Bank Debt” means Indebtedness for borrowed money advanced to the Borrower by
any commercial bank pursuant to one or more commercial term loan and/or
revolving credit facilities (including any letter of credit subfacility).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Minneapolis, Minnesota, Dallas, Texas or New York City, New
York are authorized or required by law to close.

 

“Common Trusts” means The Collective Collateral Trust I, The Collective
Collateral Trust II, The Collective Collateral Trust III, The Collective
Collateral Trust IV, The Collective Collateral Trust V, The Collective
Collateral Trust VI, The Collective Collateral Trust VII, and The Collective
Collateral Trust VIII.

 

“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Dollars” and the sign “$” means the lawful currency of the United States of
America.

 

“EOD Material Adverse Effect” means any event or circumstance that, individually
or in the aggregate, has or would reasonably be expected to:

 

(A) have a material and adverse effect on the business, assets, financial
condition or operations of the Borrower; or

 

 3 

 

 

(B) have a material and adverse effect on the ability of the Borrower to perform
its obligations under this Note or any material contract to which it is a party,
including the Master Exchange Agreement; or

 

(C) have a material and adverse effect on (i) the rights of, or benefits
available to, the Lender under this Note, or (ii) the status, existence or
ranking of the obligations of the Borrower hereunder resulting in or from a
breach of Section 3.01 or 3.02 of this Note; or

 

(D) have an effect on the status of the Borrower which would require it to
register as an investment company under the Investment Company Act.

 

“Event of Default” means any of the events specified in Section 4.01.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“Governmental Approval” means any authority, consent, approval, license (or the
like) or exemption (or the like) of any governmental unit.

 

“Governmental Authority” means any federal, state, provincial, municipal, local
or foreign government, governmental authority, regulatory or administrative
agency, governmental commission, department, board, bureau, agency or
instrumentality, court or tribunal, or any arbitral tribunal.

 

“Governmental Order” means any order, judgment, injunction, decree, writ,
stipulation, compliance agreement, settlement agreement, decision, determination
or award, in each case, entered by or with any Governmental Authority or
arbitrator.

 

“Governmental Registration” means any registration or filing (or the like) with,
or report or notice (or the like) to, any governmental unit.

 

“Indebtedness” of any Person means (a) any obligation of such Person for
borrowed money; (b) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument; (c) any obligations of such Person
upon which interest charges are customarily paid; (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person; (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business that are not more than sixty
days past due); (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) any guarantees
(contingent or otherwise) of the Indebtedness of others or obligations having
the economic effect of guaranteeing Indebtedness of others; (h) all capital
lease obligations of such Person; (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty; (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; and (k) all obligations, contingent or
otherwise, of such Person under hedging agreements, swap or other derivatives of
any nature.

 

 4 

 

 

“Insolvency Proceeding” means any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other similar proceeding under any
federal or state bankruptcy or similar law.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Laws” means any statute, law, ordinance, rule, regulation or Governmental
Order, in each case, of any Governmental Authority.

 

“Lender” means (a) GWG Holdings, Inc., and (b) any Person (other than the
Borrower or any of its Affiliates) that has been assigned any or all of the
rights or obligations of the Lender pursuant to Section 5.01(d).

 

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, whether arising under contract, Applicable Law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.

 

“Lien” means, with respect to any property or asset (or any income or profits
therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise) (a) any mortgage, lien, pledge, attachment, levy or other security
interest of any kind thereupon or in respect thereof or (b) any other
arrangement, express or implied, under which the same is subordinated,
transferred, sequestered or otherwise identified so as to subject the same to,
or make the same available for, the payment or performance of any Liability in
priority to the payment of the ordinary, unsecured Liabilities of such Person.
For the purposes of this Note, a Person shall be deemed to own subject to a Lien
any asset that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

“Master Exchange Agreement” means that certain Master Exchange Agreement, dated
as of January 12, 2018, by and among the Borrower, the Lender, GWG Holdings,
Inc., an Affiliate of the Lender, MHT Financial SPV, LLC and each of the
Exchange Trusts set forth on Schedule I thereto, as amended by the First
Amendment to Master Exchange Agreement, dated as of April 30, 2018, the Second
Amendment to Master Exchange Agreement, dated as of June 29, 2018, and the Third
Amendment to Master Exchange Agreement, dated as of August 10, 2018, and as may
be further amended or restated from time to time on or after the date hereof.

 

“Materially Adverse Effect” means, (a) with respect to any Person, any
materially adverse effect on such Person’s business, assets, Liabilities,
financial condition, results of operations or business prospects, (b) with
respect to a group of Persons “taken as a whole”, any materially adverse effect
on such Persons’ business, assets, Liabilities, financial conditions, results of
operations or business prospects taken as a whole on, where appropriate, a
consolidated basis in accordance with GAAP, and (c) with respect to this Note,
any materially adverse effect on (i) the binding nature, validity or
enforceability hereof as an obligation of the Borrower or (ii) the rights or
remedies available to the Lender hereunder.

 

 5 

 

 

“NAV” means the net asset value (calculated by the Borrower in accordance with
its customary procedures) of the Borrower’s Alternative Asset Financing
Portfolio (inclusive of securities of GWG held by the Common Trusts) plus,
without duplication, all cash held by the Borrower (as of the date of
determination) except for any cash held for distribution.

 

“NPC-B Unit Accounts” means that certain class of limited partnership interests
in Beneficient Company Holdings, L.P., a Delaware limited partnership and a
Subsidiary of the Borrower.

 

“Parties” means the Borrower and the Lender.

 

“Person” means any individual, sole proprietorship, corporation, partnership,
trust, unincorporated organization, mutual company, joint stock company, estate,
union, employee organization, government or any agency or political subdivision
thereof.

 

“Qualified Public Offering” means a firm commitment underwritten public sale of
the Borrower’s common stock pursuant to a registration statement declared
effective under the Securities Act of 1933, as amended, in which the Borrower
receives aggregate net cash proceeds (after underwriting discounts and
commissions and offering expenses) of at least $50 million and upon the
completion of which the Borrower’s common stock is listed on the New York Stock
Exchange or the Nasdaq Stock Market.

 

“Qualified Valuation Expert” means an accounting, appraisal or investment
banking firm of nationally recognized standing, such as Duff & Phelps, that is,
in the reasonable judgment of the Borrower, qualified to perform the task for
which it has been engaged.

 

“Senior Obligations” means obligations of the Borrower under Bank Debt and
obligations which may arise in connection with NPC-B Unit Accounts, which in
each case are incurred in compliance with Section 3.02 of this Note.

 

“Subsidiary” means, with respect to a Person, any corporation or other
organization (including a limited liability company or a partnership), whether
incorporated or unincorporated, of which such Person directly or indirectly owns
or controls a majority of the securities or other interests having by their
terms’ ordinary voting power to elect a majority of the board of directors or
others performing similar functions with respect to such corporation or other
organization, or any organization of which such Person or any of its
Subsidiaries is, directly or indirectly, a general partner or managing member.

 

“Tax” means any federal, state or foreign tax, assessment or other governmental
charge (including any withholding tax) upon a Person or upon its assets,
revenues, income or profits.

 

“Transaction” means, collectively, the series of transactions undertaken
pursuant to the Master Exchange Agreement, including, among others, that certain
Commercial Loan Agreement between the Borrower and GWG Life, LLC and the loan
issued thereunder (the “Loan”).

 

 6 

 

 

Section 2.01 Interest.

 

Interest shall accrue on the principal amount of this Note commencing on August
10, 2018 at a rate per annum equal to 12.40%, shall compound annually on each
anniversary of the Initial Transfer Date and shall be payable in cash on the
earlier to occur of the Maturity Date or the Final Closing Date. In the event
the Final Closing Date occurs prior to the Maturity Date, the Borrower may, at
its option, pay the accrued interest on this Note in the form of a promissory
note, substantially in the form of this Note, and providing for a term of up to
two years and cash interest payable semi-annually at the rate of 5.00% per
annum. Notwithstanding the foregoing, the Lender agrees that the Borrower may,
at Borrower’s option, add to the outstanding principal balance of the Loan an
amount equal to such amount of accrued interest due and payable on the then
outstanding balance under this Note in lieu of payment in cash of such accrued
interest thereon at the Final Closing Date (or, if earlier, the Maturity Date).

 

Section 2.02 Payment of Principal.

 

In the event the Maturity Date occurs prior to the Final Closing Date, the
Borrower shall pay the principal amount of this Note in cash.

 

In the event the Final Closing Date occurs on or prior to the Maturity Date, the
principal amount of this Note shall be payable in common units (“Units”) of
partnership interest of the Borrower at a price equal to $10.00 (the “Unit
Price”) per Unit. In the event the Borrower enters into any extraordinary
corporate transaction, effects a capital reorganization or reclassification of
its Units or splits, subdivides or combines its Units, the Unit Price shall be
appropriately adjusted as the Borrower and the Lender shall mutually agree. .

 

Section 2.03 Prepayments.

 

The Borrower may, at any time and from time to time, prepay this Note in cash in
whole or in part, without premium or penalty, subject only to payment of
interest accrued to the date of repayment in accordance with Section 2.01. The
Borrower shall give the Lender notice of each prepayment pursuant to this
Section 2.03 no later than 10:00 a.m., Central time, on the third Business Day
before the date of such prepayment. Each such notice of prepayment shall be in
the form of Exhibit A and shall specify (i) the date such prepayment is to be
made, (ii) the amount of principal of this Note to be prepaid, such amount to be
in minimum increments of $1,000,000 and a minimum amount of $5,000,000, and
(iii) the amount of accrued interest to be paid.

 

Section 2.04 Computation of Interest.

 

Interest shall be computed on the basis of a year of 360 calendar days and paid
for the actual number of calendar days elapsed. Interest for any period shall be
calculated from and including the first day thereof to but excluding the last
day thereof.

 

 7 

 

 

 

Section 2.05 Payments by the Borrower.

 

(a) Manner. All payments due to the Lender under this Note shall be made in cash
in immediately available funds to an account or accounts specified in writing by
the Lender to the Borrower from time to time.

 

(b) No Reductions. All payments due to the Lender under this Note shall be made
by the Borrower without any reduction or deduction whatsoever, including any
reduction or deduction for any set-off, recoupment, counterclaim or Tax, except
for any withholding or deduction for Taxes required to be withheld or deducted
under Applicable Law.

 

(c) Extension of Payment Dates. If a payment to be made hereunder shall fall due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day without additional interest thereon.

 

Section 3.01 Ranking.

 

The Lender hereby acknowledges and agrees that this Note and any right of
repayment, including any enforcement of remedies, is and shall be subordinate to
all Senior Obligations, including Senior Obligations incurred, created, issued,
assumed or guaranteed in accordance with Section 3.02 hereof after the date
hereof. The Parties agree that, in the event of (a) any proceeding against the
Borrower for enforcement of creditors’ rights; (b) any liquidation or
dissolution of the Borrower; (c) any bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Borrower or its property; (d)
any assignment by the Borrower for the benefit of its creditors; or (e) any
marshalling of the Borrower’s assets and liabilities, the holders of any Senior
Obligations shall first be entitled to receive payment of amounts then due and
payable on such Senior Obligations before the Lender shall be entitled to
receive payment. The Borrower shall ensure that at all times while any principal
amount of this Note remains outstanding, the claims of the Lender in respect of
this Note shall in all respects rank prior to or at least pari passu with the
claims of every unsecured creditor of the Borrower (other than with respect to
the Senior Obligations permitted hereby). For the avoidance of doubt, the Loan
shall rank pari passu with this Note.

 

Section 3.02 Additional Indebtedness.

 

Until this Note shall have been paid in full, the Borrower shall not directly or
indirectly incur, create, assume or suffer to exist any Indebtedness that is
senior in right of payment to the payment obligations under this Note; provided
that the Borrower may incur, create or assume Senior Obligations if, after
giving effect to the incurrence thereof on a pro forma basis, the aggregate
dollar equivalent amount of all outstanding Senior Obligations would not exceed
(when taken together with the Borrower’s then-existing Senior Obligations) 55%
of the Borrower’s NAV; provided further that any Bank Debt of the Borrower shall
not exceed at the time of incurrence, and after giving effect to the incurrence
thereof on a pro forma basis, the lesser of (i) 40% of the Borrower’s NAV and
(ii) $200,000,000 (provided that the limitation of this clause (ii) shall not
apply if either a Qualified Public Offering has occurred or no NPC-B Unit
Accounts are outstanding).

 

 8 

 

 

Section 3.02 Liens.

 

The Borrower shall not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable rights to distributions) or
rights in respect of any thereof, except:

 

(a)  Liens imposed by law for taxes that are not yet due or are being contested
in good faith;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under Section 4.01(h);

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower;

 

(g)  any interest or title of a lessor under any operating lease entered into by
the Borrower in the ordinary course of its business and covering only the assets
so leased; and

 

(h)  Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;

 

(i)   any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Schedule 3.02(i) hereto; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower and (ii) such
Lien shall secure only those obligations which it secures on the date hereof;
and

 

(j)   Liens securing Bank Debt permitted to be incurred pursuant to the terms
hereof.

 

Section 4.01 Events of Default.

 

The occurrence and continuance of any of the following shall constitute an Event
of Default hereunder:

 

(a)  the Borrower fails to pay any principal or interest when due and such
failure continues for five (5) calendar days after written notice to the
Borrower;

 

 9 

 

 

(b)  the Borrower fails to observe any of the covenants contained in Sections
3.01 or 3.02;

 

(c)  the Borrower fails to observe any other covenant contained in this
agreement and such failure continues for twenty (20) calendar days after written
notice to the Borrower;

 

(d)  the Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Indebtedness in an
aggregate amount in excess of $12,500,000, when and as the same shall become due
and payable, which failure shall continue beyond any cure period provided under
the terms of such Indebtedness;

 

(e)  any event or condition occurs that results in any Indebtedness in an
aggregate amount in excess of $12,500,000 becoming due prior to its scheduled
maturity or that enables or permits the holder or holders of any such
Indebtedness or any trustee or agent on its or their behalf to cause any such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity or (in the case of any
such Indebtedness constituting a guarantee) to become payable;

 

(f)   an event has occurred that has had or could reasonably be expected to have
an EOD Material Adverse Effect and such EOD Material Adverse Effect continues
and remains uncured for a period of thirty (30) calendar days after written
notice to the Borrower;

 

(g)  (i) the Borrower commences any case, proceeding or other action (A) under
any law relating to bankruptcy, insolvency, reorganization, or other relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower makes a general
assignment for the benefit of its creditors;

 

(ii) there is commenced against the Borrower any case, proceeding or other
action of a nature referred to in Section 4.01(g)(i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60)
calendar days;

 

(iii) there is commenced against the Borrower any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within sixty (60) calendar days from the entry thereof;

 

 10 

 

 

(iv) the Borrower takes any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in Section
4.01(g)(i), Section 4.01(g)(ii) or Section 4.01(g)(iii) above; or

 

(h)  one or more judgments (not covered by a financially solvent insurance
company that has not denied coverage) for the payment of money in an aggregate
amount in excess of $12,500,000 (treating any deductible, self-insurance, denied
claim, uninsured liability or retention as not so covered) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment.

 

Section 4.02 Remedies upon Event of Default.

 

Upon the occurrence of any Event of Default and at any time thereafter during
the continuance of such Event of Default, the Lender may at its option, by
written notice to the Borrower declare the entire outstanding principal amount
of this Note, together with all accrued interest thereon, immediately due and
payable; provided, however, that, if an Event of Default described in Section
4.01(g) shall occur, the outstanding principal of and accrued interest on this
Note shall become immediately due and payable without any notice, declaration or
other act on the part of the Lender. Lender may, upon five (5) Business Days’
prior written notice to holders of Bank Debt, commence a judicial action to
liquidate and reduce to judgment its claim for the payment of obligations
hereunder, and, if an Insolvency Proceeding has been commenced by or against
Borrower, file and vote any claim in any such proceeding; provided that (i) the
Lender shall only be entitled to payment of amounts due it, whether reduced to
judgment or otherwise, from the proceeds of the Borrower’s sale of its assets or
equity interests, including the Borrower’s liquidation of its assets, or from
any distributions in any Insolvency Proceeding; (ii) any proceeds or recoveries
shall be subject to the subordination provision of Section 3.01 in all respects
until the payment in full of amounts then due and payable on the Senior
Obligations (or such other payments or provision satisfactory to the holders of
Senior Obligations); and (iii) Lender shall not, directly or indirectly,
institute against (or solicit or encourage any Person to institute against), or
join any other Person in instituting against, the Borrower any Insolvency
Proceeding.

 

Section 5.01

 

(a) Notices and Deliveries. Except as otherwise expressly provided, all notices,
communications and materials to be given or delivered pursuant to this Note
shall be given or delivered in writing at the following respective addresses and
to the attention of the following individuals or departments or at such other
address or to the attention of such other individual or department as the Party
to which such information pertains may hereafter specify in writing:

 

(i) if to the Borrower, to it at:

 

The Beneficient Company Group, L.P.
325 N. Saint Paul Street, Suite 4850
Dallas, TX 75205
Attn: Chief Administrative Officer
Telephone: +1-214-445-4700
Facsimile: +1-214-445-4701
E-mail: jhinkle@beneficient.com

 

 11 

 

 

(ii) if to the Lender, to it at:

 

GWG Holdings, Inc.
220 South Sixth Street, Suite 1200
Minneapolis, MN 55402
Attn: Chief Financial Officer
Telephone: +1-612-746-1932
Facsimile: +1-612-746-0445
E-mail: bacheson@gwglife.com

 

Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received; (ii)
sent by facsimile during the recipient’s normal business hours shall be deemed
to have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient’s business on the next
Business Day); and (iii) sent by e-mail shall be deemed received upon the
sender’s receipt of an acknowledgment or confirmation from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other electronic confirmation of delivery).

 

(b) Rights Cumulative. Each of the rights and remedies of the Lender under this
Note shall be in addition to all of its other rights and remedies under this
Note and Applicable Law, and nothing in this Note shall be construed as limiting
any such rights or remedies.

 

(c) Amendments; Waivers. Any term, covenant, agreement or condition of this Note
may be amended, and any right under this Note may be waived, if, but only if,
such amendment or waiver is in writing and is signed by the Lender and, in the
case of an amendment, by the Borrower. Unless otherwise specified in such
waiver, a waiver of any right under this Note shall be effective only in the
specific instance and for the specific purpose for which given. No election not
to exercise, failure to exercise or delay in exercising any right, nor any
course of dealing or performance, shall operate as a waiver of any right of the
Lender under this Note or Applicable Law, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right of the Lender under this Note or Applicable Law.

 

(d) Assignments. Neither Party may assign any of its rights or obligations under
this Note without the prior written consent of the other Party; provided, that
the Lender may, without the consent of the Borrower and pursuant to the terms of
the Supplemental Indenture (as defined below),, assign its rights, in whole or
from time to time in part, to holders of the Seller Trust L Bonds issued by the
Lender pursuant to that certain Supplemental Indenture, dated as of August 10,
2018 to the Amended and Restated Indenture, dated as of October 23, 2017 (the
“Supplemental Indenture”), between the Lender and Bank of Utah, as trustee, in
each case as such instruments may be amended or restated from time to time. Upon
any assignment by the Lender in accordance with this Section 5.01(d), the
Borrower shall promptly (i) cancel this Note, (ii) issue to each assignee a Note
in the principal amount so assigned, (iii) issue to the Lender a new Note in the
principal amount that was not assigned by the Lender, and (iv) take such further
actions and execute such further instruments and documents as the Lender may
reasonably request to effect such assignment.

 

 12 

 

 

(e) Governing Law. This Notes and any claim, controversy, dispute or cause of
action in contract based upon, arising out of or relating to this Note and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(f) Judicial Proceedings; Waiver of Jury Trial. The parties hereto agree that
any judicial proceeding with respect to this Note may be brought in any court of
competent jurisdiction in the State of New York and irrevocably waive any
objection they may now or hereafter have as to the venue of any such proceeding
brought in such a court or that such a court is an inconvenient forum. The
parties hereto waive personal service of process and consent that service of
process may be made by certified or registered mail, return receipt requested,
at the relevant address specified or determined in accordance with the
provisions of Section 5.01(a), and service so made shall be deemed completed on
the third Business Day after such service is deposited in the mail. THE BORROWER
AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH
THEY ARE PARTIES INVOLVING ANY CLAIM IN RESPECT OF THIS LOAN.

 

(g) Severability of Provisions. Any provision of this Note that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

 13 

 

 

Exhibit A

 

NOTICE OF PREPAYMENT

 

Date: [                                       ]

 

GWG Holdings, Inc.
220 South Sixth Street, Suite 1200
Minneapolis, MN 55402
Attn: Chief Financial Officer

 

Ladies and Gentlemen:

 

Reference is made to the Exchangeable Promissory Note, dated as of August 10,
2018, from The Beneficient Company Group, L.P., as Borrower, to GWG Holdings,
Inc., as Lender (the “Note”). The undersigned hereby gives notice pursuant to
Section 2.03 of the Note that it will prepay [a portion of the Note in the
amount of $_____________] of principal and $[_____________] of interest on
[insert date of prepayment]:

 

The undersigned represents and warrants that the prepayment requested hereby
complies with the requirements of the Note.

 

  The Beneficient Company Group, L.P.         By:       Name:     Title:

 

 

 

SCHEDULE 3.02(i)

 

EXISTING LIENS ON BORROWER’S PROPERTY OR ASSETS

 

 

 

None.

 

 

 



 

 